DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
(a) In Figures 2, 10, 13, and 17, L5 and L6 are reversed.  See applicants’ specification, page 29, paragraph 135.

    PNG
    media_image1.png
    501
    800
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    296
    513
    media_image2.png
    Greyscale

(c) In Figure 10, reference numbers S1’ and S2’ are not in the specification.

    PNG
    media_image3.png
    223
    591
    media_image3.png
    Greyscale

(d) In Figure 13, P should be P’’ and reference numbers S1’’ and S2’’ are not in the specification.  See applicants’ specification, page 53, paragraph 222 (P’’).

    PNG
    media_image4.png
    181
    530
    media_image4.png
    Greyscale


(f) The subject matter of claims 5-7 are not shown in the figures.  Please show this subject matter.  As shown in the figures, the first subpixel (F1) does not have a serpentine arrangement in the second direction.  Compare with the mask sheets shown in applicants’ Figures 7 and 14. 
(g) To the extent that the square shapes of claims 32 and 28 are enabled, please provide drawings that reflect the claimed invention—specifically, tilted squares that are arranged in a serpentine manner in a tensile direction of the mask sheet.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities:
Page 20, paragraph 119, third line from the top of the specification (4th line of the page): Change “third sub-pixel F2” to “second sub-pixel F2”.
Page 26, paragraph 131, line 20 of the specification (21st line of the page); Change this line to “be symmetrical with the third sub-pixel F3 and the second sub-pixel F2 facing the”.  Compare with Figure 2.
Page 30, paragraph 137, line 12 of the specification (13th line of the page): Change this line to “side S1 so that the arrangement of the third sub-pixel F3 and the second sub-pixel F2”.
Page 39, paragraph 169, line 18 of the specification (19th line of the page): Change “first mask sheets 132-2” to “first mask sheets 123-2”.
Page 40, paragraph 170, line 7 of the specification (8th line of the page): Change the extraneous “_” after “FIG.7)” to a space.
Page 41, paragraph 173, line 15 of the specification (16th line of the page): Delete “and thus,”.
Page 47, paragraph 194: Change F1, F2, and F3 to F1’, F2’, and F3’, respectively.  Compare with paragraph 193.

Paragraph 246: See note (e) in the Drawing objections section regarding first mask sheet 123-2’’’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 33, 38, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a rectangular shape for the sub-pixel openings for tilted sub-pixels arranged in a serpentine manner, does not reasonably provide enablement for the square shape of the sub-pixel openings for tilted sub-pixels arranged in a serpentine manner.  The specification does not enable any person skilled in the art to which it pertains, or with make and use the invention commensurate in scope with these claims.
Regarding claim 32, which depends from claim 28, and claim 38, which depends from claim 34:  Claims 28 and 34 each define a mask assembly with a mask frame on which a plurality of mask sheets are arranged.  These mask sheets have a plurality of openings “wherein a first one of the plurality of openings is tilted in one direction with respect to a tensile direction of the mask sheet, a second one of the plurality of openings is tilted in a different direction from the first one of the plurality of openings, and centers of at least three of the plurality of openings are arranged in a serpentine shape in one direction.”  These requirements narrow the mask sets to two specific mask sheets, 133-2 and 143-2, and variations of these sheets, because sheet 123-2 does not have openings that are tilted in different directions or that are arranged in a serpentine manner. Claims 32 and 38 state that the openings are square or rectangular.  The disclosure shows that the openings 133-4 and 143-4, and variations of these openings, are rectangular, but not square.  Applicants have provided no information about how to arrange the second and third subpixels such that they would have square shapes instead of rectangular shapes and meet the distance and arrangements requirements of the disclosure, or how to tilt them such that they are tilted in different directions.  Because this information is missing from the disclosure and the claims, claims 32 and 28 are rejected for lack of enablement.  Claims 33 and 39 are rejected for depending from rejected base claims 32 and 38, respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8: This claim “centers of first ones of the plurality of second sub-pixels or first ones of the plurality of third sub-pixels”, but does not provide information about what or where these “first ones” are located.  Because this information is missing, claim 8 is indefinite.
Regarding claim 9: This claim “centers of first ones of the plurality of second sub-pixels or first ones of the plurality of third sub-pixels”, but does not provide information about what or where these “first ones” are located.  Because this information is missing, claim 9 is indefinite.
Regarding claim 24: This claim “centers of first ones of the plurality of second intermediate layers or first ones of the plurality of third intermediate layers”, but does not provide information about what or where these “first ones” are located.  Because this information is missing, claim 24 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang, U.S. Pat. Pub. No. 2019/0378882, Figures 1-3.
Zhang, Figure 1:

    PNG
    media_image5.png
    393
    408
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    487
    498
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    223
    173
    media_image7.png
    Greyscale


Regarding claim 1:  Zhang Figures 1-3 disclose a display device comprising: 5a first sub-pixel (B) having a quadrangular shape; a second sub-pixel (R) facing a first side of the first sub-pixel (B), the second sub-pixel (R) having a quadrangular shape; and a third sub-pixel (G) facing the first side of the first sub-pixel (B) and spaced apart from the second sub-pixel (B), the third sub-pixel (G) having a quadrangular shape, 10wherein a distance from the first side of the first sub-pixel (B) to the second sub-pixel (R) and a distance from the first side of the first sub-pixel (B) to the third sub-pixel (G) are different from each other.  Zhang specification ¶¶ 20-22, 25-36.
See Zhang Figure 2.
Regarding claim 3, which depends from claim 1: Zhang discloses a short side of the second sub-pixel (R) is parallel to the first side of the first sub-pixel (B).  See id.
Regarding claim 4, which depends from claim 1: Zhang discloses a short side of the third sub-pixel (G) is parallel to the first side of the first sub-pixel (B).  See id.
Regarding claim 8, which depends from claim 1: Zhang discloses that a plurality of second sub-pixels (R) comprising the second sub-pixel (R) and a plurality of third sub-pixels (G) comprising 10the third sub-pixel (G), wherein centers of first ones of the plurality of second sub-pixels (R) or first ones of the plurality of third sub-pixels (G) are arranged in a straight line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 8, 11, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda, U.S. Pat. Pub. No. 2015/0311265, Figures 1-4, and further in view of Matsueda Figures 22 and 23.
Matsueda, Figures 1-3:

    PNG
    media_image8.png
    454
    503
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    475
    466
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    481
    511
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    228
    402
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    292
    155
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    389
    513
    media_image13.png
    Greyscale

Regarding claim 1:  Matsueda Figures 1-4 disclose a display device comprising: 5a first sub-pixel (119) having a generally quadrangular shape; a second sub-pixel (117) facing a first side of the first sub-pixel (119), the second sub-pixel (117) having a generally quadrangular shape; and a third sub-pixel (118) facing the first side of the first sub-pixel (119) and spaced apart from the second sub-pixel (117), the third sub-pixel (118) having a generally quadrangular shape, 10wherein a distance from the first side of 
Matsueda Figure 22 discloses an alternate pixel arrangement including 5a first sub-pixel (B) having a quadrangular shape; a second sub-pixel (R) facing a first side of the first sub-pixel (B), the second sub-pixel (R) having a quadrangular shape; and a third sub-pixel (G) facing the first side of the first sub-pixel (B) and spaced apart from the second sub-pixel (R), the third sub-pixel (G) having a quadrangular shape, 10wherein a distance from the first side of the first sub-pixel (B) to the second sub-pixel (R) and a distance from the first side of the first sub-pixel (B) to the third sub-pixel (G) are different from each other.  Id. ¶¶ 90, 91.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Matsueda Figure 22 design in Matsueda Figures 1-4 because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 2, which depends from claim 1: Matsueda Figure 22 discloses that at least a side portion of the second 15sub-pixel (R) and at least a side portion of the third sub-pixel (G) are within a length range of the first side of the first sub-pixel (B).
Regarding claim 8, which depends from claim 1: Matsueda discloses a plurality of second sub-pixels (R) comprising the second sub-pixel (R) and a plurality of third sub-pixels (G) comprising 10the third sub-pixel (G), wherein centers of first ones of the 
Regarding claim 11, which depends from claim 1: Matsueda discloses that a length of a long side of the second sub-pixel (R) and a length of a long side of the third sub-pixel (G) are substantially equal to each other.
Regarding claim 14, which depends from claim 1: Matsueda discloses that a short side of the second sub-pixel (R) 15or a short side of the third sub-pixel (G) overlaps one side of the first sub-pixel (B).  Although not shown, these two pixels are a part of an array, Matsueda specification ¶ 37, and therefore, another set of two pixels would be to the left and the right.   Thus, the short side of the second or third sub-pixel would be arranged in a straight line extending from one side of another, neighboring, first sub-pixel.
Regarding claim 16, which depends from claim 1: Matsueda discloses that an area of the first sub-pixel (B) is 25greater than at least one of an area of the second sub-pixel (R) or an area of the third sub-pixel (G).
Regarding claim 20, which depends from claim 1: Matsueda discloses that the first sub-pixel (B) is configured to emit blue light, one of the second sub-pixel (R) or the third sub-pixel (G) is configured to emit red light, and the other of the second sub-pixel (R) or the third sub-pixel (G) is configured to emit green light.  See Matsueda Figure 22.
Claims 1, 2, 8, 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pat. Pub. No. 2014/0292622, Figures 1 and 2, and further in view of Matsueda, Figures 1-4.



    PNG
    media_image14.png
    390
    424
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    190
    278
    media_image15.png
    Greyscale

Regarding claim 1: Lee Figures 1 and 2 disclose a pixel arrangement for a display device, comprising a first sub-pixel (16) having a quadrangular shape; a second sub-pixel (12) facing a first side of the first sub-pixel (16), the second sub-pixel (12) having a quadrangular shape; and a third sub-pixel (14) facing the first side of the first sub-pixel (16) and spaced apart from the second sub-pixel (12), the third sub-pixel (14) having a quadrangular shape, 10wherein a distance from the first side of the first sub-pixel (16) to the second sub-pixel (12) and a distance from the first side of the first sub-pixel (16) to the third sub-pixel (14) are the same.  Lee does not disclose the display device.  Lee also does not disclose that the distances between the first sub-pixel and the second and third sub-pixels are different from each other.  
Matsueda Figures 1-4 disclose a display device with a pixel arrangement.  Matsueda specification ¶¶ 66-74.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lee pixel arrangement in 
As for the requirement relating to the distances between the first and second subpixels and the first and third subpixels being different, in the context of the claim 1’s limitations, there is nothing that is patentably significant about a difference between the distances.  For these reasons, the requirement for the distances to be different is patentably insignificant shape variation.
Regarding claim 2, which depends from claim 1: Lee discloses that at least a side portion of the second 15sub-pixel (12) and at least a side portion of the third sub-pixel (14) are within a length range of the first side of the first sub-pixel (16).  See Lee Fig. 1.
Regarding claim 8, which depends from claim 1: Lee Figure 1 discloses a plurality of second sub-pixels (12) comprising the second sub-pixel (12) and a plurality of third sub-pixels (14) comprising 10the third sub-pixel (14), wherein centers of first ones of the plurality of second sub-pixels (12) or first ones of the plurality of third sub-pixels (14) are arranged in a straight line.  
Regarding claim 9, which depends from claim 1:  Lee Figure 1 discloses a plurality of second 15sub-pixels (12) comprising the second sub-pixel (12) and a plurality of third sub-pixels (14) comprising the third sub-pixel (14), wherein centers of first ones of the plurality of second sub-pixels (12) or first ones of the plurality of third sub-pixels (14) are arranged in a serpentine shape in one direction.
Regarding claim 16, which depends from claim 1: Lee discloses that an area of the first sub-pixel (16) is 25greater than at least one of an area of the second sub-pixel (12) or an area of the third sub-pixel (14).  See Lee Figure 1.
See Lee Figure 2.
Claims 1, 2, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, U.S. Pat. Pub. No. 2016/0126295, Figure 8, and further in view of Sato, Figs. 1-3.
Sato, Figure 8:

    PNG
    media_image16.png
    394
    741
    media_image16.png
    Greyscale










    PNG
    media_image17.png
    482
    313
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    459
    640
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    452
    732
    media_image19.png
    Greyscale


Sato Figures 1-3 disclose a display device (1) with a pixel arrangement.  Id. ¶¶ 29-40.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Sato Figure 8 design in the Sato Figures 1-3 display device because the combination would be a substitution of parts.
Regarding claim 2, which depends from claim 1: Sato discloses that at least a side portion of the second 15sub-pixel (B) and at least a side portion of the third sub-pixel (W) are within a length range of the first side of the first sub-pixel (G1).  See Sato Fig. 8.
Regarding claim 17, which depends from claim 1: Sato Figure 8 discloses that an area of the second sub-pixel (B) and an area of the third sub-pixel (W) are different from each other.  See Sato Figure 8.
Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Pat. Pub. No. 2017/0250208, Figure 8, and further in view of Kim Figure 3 and Wu, U.S. Pat. Pub. No. 2020/0357322, Figure 11B.

    PNG
    media_image20.png
    718
    506
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    714
    242
    media_image21.png
    Greyscale

Wu Figure 11B:
    PNG
    media_image22.png
    385
    322
    media_image22.png
    Greyscale


Kim Figure 3 discloses the tensile forces (F) on the mask sheet (120P) when the mask sheet (120P) is on the mask frame.  Id. ¶¶ 56-75.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim Figure 3 mask in the mask frame of Kim Figure 8, where the plurality of mask sheets on the mask frame are under tension, because Kim states that the Kim Figure 8 mask sheet is similar to the Kim Figure 3 mask sheet. Id. ¶ 94.
Wu Figure 11B discloses a mask sheet (1100B) including a plurality of openings (1114), a first one of the plurality of openings (1114) is tilted in one direction with respect to a tensile direction of the mask sheet (1100B), a second one of the plurality of openings (1114) is tilted in a different direction from the first one (1114) of the plurality of openings (1114), 10and centers of at least three of the plurality of openings (1114) are arranged in a serpentine shape in one direction.  Wu specification ¶¶ 81, 83.  One having ordinary skill in the art at a time before the effective filing date would be 
Regarding claim 29, which depends from claim 28: Wu discloses that each of the plurality of openings (1114) is at an angle of about 45 degrees with respect to the tensile direction of the mask 15sheet (1100B).  See Wu Figure 11B.
Regarding claim 30, which depends from claim 28: Wu discloses that centers of openings (1114) in the tensile direction of the mask sheet (1100B) or a direction perpendicular to the tensile direction of the mask sheet (1100B) from among the plurality of openings (1114) are arranged in a line.  See Wu Figure 11B, below.
Wu, Figure 11B:

    PNG
    media_image23.png
    388
    322
    media_image23.png
    Greyscale

See Wu Figure 11B.
Regarding claim 32, which depends from claim 28: Wu Figure 11B discloses that each of the plurality of openings is square or rectangular.  See Wu Figure 11B (rectangular).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Wu, and further in view of Park, U.S. Pat. Pub. No. 2012/0056531, Figures 14 and 15, with evidence from Sun, U.S. Pat. Pub. No. 2016/0351116.
Park, Figures 14, 15:

    PNG
    media_image24.png
    551
    481
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    687
    411
    media_image25.png
    Greyscale


Park Figures 14 and 15 disclose vertices of the Park pixels have been removed, which is shown in its masks.  Park specification ¶¶ 157-186.  Sun discloses that the vertices of its pixels may be removed, or chamfered.  Sun specification ¶¶ 28, 89.  One having ordinary skill in the art at a time before the effective filing date would be motivated to chamfer the vertices of the openings because chamfering improves the color display and fabrication of the mask is easier.  Sun specification ¶ 89; Park specification ¶ 164.
Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Figures 9A and 8, and further in view of Kim Title, Kim Figure 3, and Wu Figure 11B.
Regarding claim 34: Kim Figure 9A, which incorporates by reference Kim Figure 8, discloses an apparatus (10) for manufacturing a device, the apparatus comprising: a chamber (161) configured to receive a substrate (11); a deposition source (200) in the chamber (161), the deposition source (200) being configured to supply a deposition material into the chamber (161); and 10a mask assembly (100) configured to face the deposition source (200) and via which the deposition material passes to the substrate (11) in a pattern form, wherein the mask assembly (100) comprises: a mask frame (110); and a plurality of mask sheets (120) arranged on the mask frame (110) 15sequentially arranged along a side of the mask frame (110), wherein each of the plurality of mask sheets (120) includes a plurality of openings.  Kim specification ¶¶ 99-112.

Kim’s Title states that its disclosure is directed to a display apparatus.  Kim Title.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a display substrate in the Kim Figure 9A apparatus because the use of a display substrate would result in a display apparatus.  See also Kim specification ¶ 36.
Kim Figure 3 discloses the tensile forces (F) on the mask sheet (120P) when the mask sheet (120P) is on the mask frame.  Id. ¶¶ 56-75.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim Figure 3 mask in the mask frame of Kim Figure 8, where the plurality of mask sheets on the mask frame are under tension, because Kim states that the Kim Figure 8 mask sheet is similar to the Kim Figure 3 mask sheet. Id. ¶ 94.
Wu Figure 11B discloses a mask sheet (1100B) including a plurality of openings (1114), a first one of the plurality of openings (1114) is tilted in one direction with respect to a tensile direction of the mask sheet (1100B), a second one of the plurality of openings (1114) is tilted in a different direction from the first one (1114) of the plurality of openings (1114), 10and centers of at least three of the plurality of openings (1114) are arranged in a serpentine shape in one direction.  Wu specification ¶¶ 81, 83.  One 
Regarding claim 35, which depends from claim 34: Wu discloses that each of the plurality of openings (1114) is at an angle of about 45 degrees with respect to the tensile direction of the mask 15sheet (1100B).  See Wu Figure 11B.
Regarding claim 36, which depends from claim 34: Wu discloses that centers of openings (1114) in the tensile direction of the mask sheet (1100B) or a direction perpendicular to the tensile direction of the mask sheet (1100B) from among the plurality of openings (1114) are arranged in a line.  See Wu Figure 11B, below.
Wu, Figure 11B:
    PNG
    media_image23.png
    388
    322
    media_image23.png
    Greyscale

Regarding claim 37, which depends from claim 34: Wu discloses that centers of openings (1114) in the tensile direction of the mask sheet (1100B) or a direction See Wu Figure 11B.
Regarding claim 38, which depends from claim 34: Wu Figure 11B discloses that each of the plurality of openings is square or rectangular.  See Wu Figure 11B (rectangular).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Wu, and further in view of Park with evidence from Sun.
Regarding claim 39, which depends from claim 38: The combination does not disclose that a vertex of each of the plurality of openings is chamfered.
Park Figures 14 and 15 disclose vertices of the Park pixels have been removed, which is shown in its masks.  Park specification ¶¶ 157-186.  Sun discloses that the vertices of its pixels may be removed, or chamfered.  Sun specification ¶¶ 28, 89.  One having ordinary skill in the art at a time before the effective filing date would be motivated to chamfer the vertices of the openings because chamfering improves the color display and fabrication of the mask is easier.  Sun specification ¶ 89; Park specification ¶ 164.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Matsueda, Lee in view of Matsueda, or Sato, and further in view of Park with evidence from Sun.
Regarding claim 19, which depends from claim 1: None of Zhang, Matsueda, Lee in view of Matsueda, or Sato disclose that a vertex of at least one of the first sub-pixel, the second sub-pixel, or the third sub-pixel is chamfered.
.
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda Figures 22 and 23, and further in view of Matsueda Figures 1-4 and Kim, U.S. Pat. Pub. No. 2016/0225833 [hereinafter Kim ’833], Figures 1-3
Kim ’833 Figures 1, 2:

    PNG
    media_image26.png
    451
    436
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    630
    387
    media_image27.png
    Greyscale



    PNG
    media_image28.png
    387
    713
    media_image28.png
    Greyscale

Regarding claim 21: Matsueda discloses a pixel arrangement comprising: a plurality of first subpixels (B) having generally quadrangular shapes and spaced apart from each other; a plurality of second subpixels (R) having generally quadrangular shapes and 20spaced apart from each other, the plurality of second subpixels (R) facing the plurality of first subpixels (B), respectively; and a plurality of third subpixels (G) having generally quadrangular shapes and spaced apart from each other, the plurality of third subpixels (G) facing the plurality of first subpixels (B), respectively, and being spaced apart from the plurality of second subpixels (R)25subpixels (BR) , wherein a distance from a side of each of the first subpixels (B) to each of the second subpixels (R) and a distance from the side of each of the first subpixels (B) to each of the third subpixels (G) are different from each other.  Matsueda specification ¶¶ 66-74.  Matsueda Figures 1-4 are silent as to the actual shape of the subpixels and do not disclose that a distance from 
Matsueda Figure 22 discloses an alternate pixel arrangement including 5a first sub-pixel (B) having a quadrangular shape; a second sub-pixel (R) facing a first side of the first sub-pixel (B), the second sub-pixel (R) having a quadrangular shape; and a third sub-pixel (G) facing the first side of the first sub-pixel (B) and spaced apart from the second sub-pixel (R), the third sub-pixel (G) having a quadrangular shape, 10wherein a distance from the first side of the first sub-pixel (B) to the second sub-pixel (R) and a distance from the first side of the first sub-pixel (B) to the third sub-pixel (G) are different from each other.  Id. ¶¶ 90, 91.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Matsueda Figure 22 design in Matsueda Figures 1-4 because the modification would have involved a selection of a known design based on its suitability for its intended use.
Kim ’833 Figures 1-3 discloses a similar arrangement in which the intermediate layers (OL1, OL2, and OL3) form the first, second and third subpixels.  Kim ’833 specification ¶¶ 50, 52-70.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim ’833 intermediate layers in Matsueda because the Kim ’833 intermediate layers would emit light in the subpixel areas.  Once combined, the combination discloses a plurality of first intermediate layers having quadrangular shapes and spaced apart from each other; a plurality of second intermediate layers having quadrangular shapes and 20spaced apart from each other, the plurality of second intermediate layers facing the plurality of first intermediate layers, respectively; and a plurality of third intermediate layers having quadrangular shapes and 
Regarding claim 22, which depends from claim 21: The combination discloses the first intermediate layer, the second intermediate layer, and the third intermediate layer comprise materials to emit 5light of different colors in response to power supplied to each of the intermediate layers.  Id.
Regarding claim 23, which depends from claim 21: The combination discloses the second intermediate layer and the third intermediate layer are parallel to each other.  See Matsueda Figure 22.
Regarding claim 24, which depends from claim 21: The combination discloses centers of first ones of the plurality of second intermediate layers or centers of first ones of the plurality of third intermediate layers are arranged in a straight line.  See id.
Regarding claim 25, which depends from claim 21: The combination discloses that a length of a long side of the 15second intermediate layer and a length of a long side of the third intermediate layer are substantially equal to each other.  See id.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 16/737,637 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 28 is broader than claim 29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of copending Application No. 16/737,637 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 is broader than claim 35.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 40-46 are allowed.
Claims 5-7, 10, 12, 13, 15, 18, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim : The claim has been found allowable because the prior art of record does not disclose “a plurality of first 25sub-pixels comprising the first sub-pixel, the plurality of first sub-pixels including centers arranged in a straight line in a first direction and arranged in a serpentine shape in a second direction”, in combination with the remaining limitations of the claim.
With regard to claims 6 and 7: The claims have been found allowable due to their dependency from claim 5 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “a plurality of first sub-pixels comprising the first sub-pixel arranged in a first direction, wherein the second sub-pixel facing the first side of the first sub-pixel and one of another second sub-pixel or another third sub-pixel facing a second side of the first sub-pixel are symmetrical to each other about a straight line crossing centers of the 25plurality of first sub-pixels arranged in the first direction”, in combination with the remaining limitations of the claim.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “a spacer between the first sub-pixel and the second sub-pixel or between the first sub-pixel and the third sub-pixel”, in combination with the remaining limitations of the claim.
With regard to claim 13: The claim has been found allowable due to its dependency from claim 12 above.

With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “a portion of an edge of the second sub-pixel to a portion of an edge of the third sub-pixel is square”, in combination with the remaining limitations of the claim.
With regard to claim 26: The claim has been found allowable because the prior art of record does not disclose “a spacer between the first intermediate layer and the second intermediate layer or between the first 20intermediate layer and the third intermediate layer”, in combination with the remaining limitations of the claim.
With regard to claim 27: The claim has been found allowable because the prior art of record does not disclose “shortest distances between second intermediate layers, which face a same first intermediate layer, from among the plurality of second intermediate layers, and the same first intermediate layer, or shortest 25distances between third intermediate layers, which face a same first intermediate layer, from among the plurality of third intermediate layers, and the same first intermediate layer are different from each other”, in combination with the remaining limitations of the claim.
With regard to claim 40: The claim has been found allowable because the prior art of record does not disclose “a display device comprising: 15a first sub-pixel; a second 
With regard to claims 41-46: The claims have been found allowable due to their dependency from claim 40 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Victoria K. Hall/Primary Examiner, Art Unit 2897